Title: From Alexander Hamilton to John Kean, 12 March 1794
From: Hamilton, Alexander
To: Kean, John



Treasury Department March 12th 1794
Sir

I request that you will cause me to be furnished with the following Statements Viz
1   A Statement of all such monies of the United States which may have been at any time in deposit with the Bank without being passed to the credit of the Treasurer—shewing the times of the receipts of such monies in monthly portions, the Sum or balance at the end of each quarter of a Year, according to the form (A). This Statement to begin with the commencement of any such deposits under my Administration and to continue down to the time of rendering it.
2   A Statement shewing the advances of money on public account which may have been made by the Bank, u⟨pon⟩ my immediate direction or request without the intervention of the Treasurer, the times of such advances, the persons to whom made, and the times and mode of reimbursement (according to the form B). This to embrace the same period as the first mentioned Statement and to shew like that the Sum or balance at the end of each quarter of a year.
3   A Statement shewing what sum at any time passed to the Credit of the Treasury as Cash may in fact have existed in bills of the Treasurer undisposed of, and in Notes unpaid, so as to shew the actual Cash in deposit to the credit of the Treasury. It will be sufficient to State such sum at the end of each Quarter in one line.
4   A Statement of my private account with the Bank for the same period.
It is my desire that these several Statements may be furnished upon the Oaths of the Cashiers and Book keepers of the Bank—and in terms the most particular and unequivocal so as to exclude all room for the Suspicion of Concealment or reserve. I shall be glad too that the Oaths which accompany my private account may state (as the fact upon examination of your books will be found to be) that I have never had any account with the Bank jointly with any other person or persons, and that no other person has had any account with the Bank as my Agent.
These Statements being intended for the information of a Committee lately Appointed by the House of Representatives to inquire into the State of the Treasury Department I hope the occasion will excuse the trouble I am endeavouring to give and will prevent its being thought too Considerable.
I am with much consideration & esteem Sir   Your obedient ser

Alexander Hamilton
John Kean EsquireCashier of the Bank of The UStates

